Citation Nr: 1736319	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-27 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the decedent's death.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

Of record, the decedent served in the Army National Guard of Illinois from December 1968 to May 1971 with active duty for training (ACDUTRA) from April 27, 1969 to September 8, 1969.  The appellant is the decedent's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the decedent's lifetime, service connection was not in effect for any disability.

2.  The decedent's death certificate indicates that the immediate cause of death was amyotrophic lateral sclerosis (ALS). 

3.  The decedent only had ACDUTRA service in the Illinois Army National Guard; he did not serve on active duty and did not incur any disease or injury during ACDUTRA.

4.  ALS was not incurred in or aggravated by any period of ACDUTRA.

5.  The decedent did not have active military, naval, or air service.


CONCLUSION OF LAW

1.  As a matter of law, the presumption of service connection for ALS does not apply as the decedent did not have active military, naval, or air service.  38 U.S.C.A. §§ 101 (24), 1131 (West 2014); 38 C.F.R. § 3.318 (a) (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The criteria are not met for entitlement to service connection for the cause of the decedent's death.  38 U.S.C.A. §§ 101 (22), (24), 1133, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312, 3.318 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (b)(2016).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In cases specifically involving claims for Dependency and Indemnity Compensation (DIC) benefits, including for service connection for the cause of death, notice must include: (1) a statement of the conditions, if any, for which the decedent was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant was advised of VA's duties to notify and assist in the development of the claim in an August 2009 decision letter.  The Board notes that the continued vitality of the Court-created requirement of notification of the service-connected disabilities in effect at the time of death is in question following several decisions by the U.S. Court of Appeals for the Federal Circuit which make clear that such specific notice is not required.  In any event, the Board notes the RO expressly informed the appellant that service connection was not established for any disabilities during the decedent's life.  Moreover, the claims file shows that the appellant had actual knowledge of the information and evidence necessary to substantiate the claim, evidence that the decedent had active duty service, and the appellant submitted evidence and argument specifically addressing that issue.  The Board finds that the appellant had a meaningful opportunity to participate effectively in the adjudication of her claim, and the Board therefore concludes that any notice deficiency by VA was not prejudicial to the appellant. 

The appellant has received all essential notice, has had a meaningful opportunity to participate effectively in the development of her claim.  The Board finds that all relevant evidence has been obtained with regard to the appellant's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The RO contacted the service department to verify the decedent's service.  Medical evidence as to the cause of the decedent's death was obtained.  As the duties to notify and assist the appellant have been met, no further notice or assistance to her is required to fulfill VA's duty to assist in the development of the claim.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection will also be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

"Active military, naval, or air service" includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled or died from an injury, though not also disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).  

The development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for ALS.  38 C.F.R. § 3.318(a) (2016).  Service connection will not be established if the claimant did not have active, continuous service of 90 days or more.  38 C.F.R. § 3.318(b)(3) (2016).  

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201 (2013).  

To establish entitlement to service connection for the cause of the decedent's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  The service-connected disability will be considered as the principal cause of death when that disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b) (2016).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1) (2016).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312 (c)(1) (2016).

During the decedent's lifetime, service connection was not established for any disability.  His death certificate shows that he died in December 2008 and that the immediate cause of death was ALS.  The appellant argues that entitlement to cause of death should be granted on a presumptive basis under the provisions set forth in 38 C.F.R. § 3.318.

In this case, there is no question as to whether ALS substantially or materially aided or lent assistance to the production of death.  The death certificate demonstrates that ALS caused the decedent's death, and there is no lay or medical evidence to the contrary.  The issue upon which this matter turns is whether the decedent had "active military, naval, or air service" under the law.  38 U.S.C.A. § 101 (2) (West 2014); 38 C.F.R. § 3.1 (d) (2016).  

The record includes a DD Form 214 that indicates that the decedent entered service with the Army National Guard on April 27, 1969 and was discharged on September 8, 1969.  The DD Form 214 indicates that the decedent had been ordered to ACDUTRA and he had four months of ACDUTRA.  The National Personnel Records Center (NPRC) reviewed the decedent's records and determined that the decedent performed no active duty other than for training purposes.  See the September 2009 response from the NPRC.  

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Id. 

Thus, the Board finds that decedent's military records reflect that he had ACDUTRA service in the Illinois Army National Guard and he did not serve on "active duty."  

In Bowers v. Shinseki, 748 F.3d 1351 (Fed. Cir. Apr. 2014), the Federal Circuit addressed the claim of a surviving spouse seeking to establish the presumption of service connection for ALS based on her deceased husband's service in the Army National Guard, without any active service  (on a period of active duty for training).  The Federal Circuit rejected the argument of that appellant that any active service of more than 90 days is sufficient to establish entitlement to the presumption under § 3.318 regardless of whether the claimant meets the statutory definition of a "Veteran".  The Federal Circuit instead held that the individual at issue must first attain "Veteran" status to be entitled to the presumption. 

Bower is applicable to this case.  The appellant argues that the decedent had active duty service from April 27, 1969 to September 8, 1969 because the DD Form 214 indicates that the decedent was released from active duty and returned to state control as a member of the Army National Guard.  The appellant also argues that a documents entitled "Soldiers' and Sailors' Civil Relief Act" was provided to the decedent when he reported for duty in in May 1969 and this document, on page 1, indicates "you have just arrived for active duty with the Army."  See the March 2011 notice of disagreement.  

The Board fully acknowledges the appellant's arguments that the decedent was a veteran under the law and is entitled to presumptive service connection under 38 C.F.R. § 3.318.  However, the decedent's military records reflect that he had only ACDUTRA service in the Illinois Army National Guard; he did not serve on "active duty" and did not incur any disease or injury during ACDUTRA.  Although the appellant may believe that the decedent's participation in military duties was other than ACDUTRA service, the evidence she has submitted does not establish active service.  VA's development and the military verification as to the decedent's service included review of the DD Form 214; the DD Form 214 is part of the record.  The service department reviewed the information on the DD Form 214 and concluded that the decedent's service was ACDUTRA.  The Board notes that a DD Form 214 is issued for the initial period of ACDUTRA.  See M21-1, Part III, Subpart ii, A.2.e.

The Board finds that the document entitled "Soldiers' and Sailors' Civil Relief Act" is a general document provided to a service member for information purposes.  This document does not specifically refer to the decedent and does not appear to be a service department record created to document or verify the decedent's period of service.  This documents is not listed as an acceptable form of evidence of qualifying service.  See the M21-1, Part III, Subpart ii, 6.B.3.a.  The DD Form 214 is listed as acceptable form of evidence of qualifying service.  Id. 
 
The Board finds that the weight of the evidence does not support service connection for the cause of the Veteran's death on a direct basis.  The available service treatment records show no complaints, and the appellant does not allege that the decedent's ALS began during the decedent's ACDUTRA.  The competent and credible evidence establishes that a diagnosis of ALS was confirmed in September 2008 and the first manifestations of this disease began in April 2007.  The weight of the evidence does not establish that any disease or injury incurred in ACDUTRA or injury or specified disease occurred during INACDUTRA and caused or contributed to the decedent's death.    

Accordingly, the Board finds that this claim for service connection for the cause of the decedent's death must be denied.  As the decedent did not have active military, naval, or air service, the law forbids application of the presumption of service connection for ALS.  The evidence does not otherwise show that any disease or injury incurred in ACDUTRA or injury or specified disease occurred during INACDUTRA and caused or contributed to the decedent's death.  While sympathetic both to the circumstances of this case and to the appellant's sincere belief, the Board concludes that the preponderance of the evidence is against the claim and the service connection for the cause of the decedent's death must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the decedent's death is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


